MEMORANDUM **
Michael Derran Weir appeals from the district court’s judgment and challenges his guilty-plea conviction and 144-month *795sentence for two counts of distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1); and one count of receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Weir’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Weir the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*795ed by 9th Cir. R. 36-3.